DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
On pages 19-23, with respect to claim 1, Applicant argues that,
“… Shimada in view of Yahata, Oh, and Rosewarne clearly does not teach or suggest, inter alia, that “the data processing unit acquires HDR identification information indicating whether image data recorded in the information recording medium includes an HDR image and which one or more types of image data including a plurality of types of HDR image data are recorded in the information recording medium, wherein the HDR identification information is acquired from a database file comprising an index file recorded in the information recording medium, wherein the plurality of types of HDR image data are configured to record content to be reproduced using different signal processing schemes, [and] wherein each respective signal processing scheme is indicated by a respective bit of a flag included in the HDR identification information corresponding to a respective type of HDR image data recording the content to be reproduced using the respective signal processing scheme, and the different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal processing scheme under which a relative value of the luminance is displayed according to a hybrid log-gamma curve applied as a signal transfer function,” as recited by amended independent claim 1 (emphasis added), and the Office Action does not assert otherwise.”

In response, Examiner respectfully disagrees and submits that, as described in the Office Action, Shimada, in at least [0101] and Fig. 5, teaches a flag_HDR indicating whether a video is HDR or SDR and which HDR type among a plurality of HDR types is used, 
[0101] Information of "flag_HDR 504" is for identifying whether the playlist is HDR video or SDR video. In the case when multiple HDR video techniques are used, each of the multiple HDR video techniques may be specified by recording information indicating the type of the HDR video technique in the flag_HDR504. (emphasis added)

Thus, Shimada teaches a flag included in the HDR identification information corresponding to a respective type of HDR image data.
For that reason, Shimada clearly teaches, “acquires HDR identification information indicating whether image data recorded in the information recording medium includes an HDR image and which one or more types of image data including a plurality of types of HDR image data are recorded in the information recording medium, wherein the HDR identification information is acquired from a database file comprising an index file recorded in the information recording medium.”
Although Shimada teaches information indicating multiple HDR techniques, Shimada does not explicitly teaches content using a corresponding one of these HDR techniques needs a different signal processing schemes to be reproduced. Yahata teaches a plurality of types of HDR image data (each of which corresponds to one of the 
Thus, Shimada and Yahata teach, “acquires HDR identification information indicating whether image data recorded in the information recording medium includes an HDR image and which one or more types of image data including a plurality of types of HDR image data are recorded in the information recording medium, wherein the HDR identification information is acquired from a database file comprising an index file recorded in the information recording medium, the plurality of types of HDR image data are configured to record content to be reproduced using different signal processing schemes.”
Further, at least in [0468]-[0470], Yahata teaches:
[0468] In the example illustrated in FIG. 42, the playback device is compatible with type A, type B, and type C, while the display device is compatible with type A and type C but not with type B. Recorded in the disc is content 1 (type A), content 2 (type B), and content 3 (type C). Each content includes the HDR video stream, audio stream, and subtitle stream, of the corresponding type. 
[0469] In this example, the HDR technology that the playback device and display device both are compatible with is type A and type C, so content 1 (type A) and content 3 (type C) are selected as candidates. 
[0470] Next, the playback device selects one content from all candidates selected in step 2, and plays the selected content (step 3). In the example illustrated in FIG. 42, one of the content 1 and content 3 is selected based on the intent of the content producer, written in the playback program. Note that a PlayContent(n) command plays a Content#n.
Thus, according to Yahata, a type of HDR image data recording the content to be reproduced using a respective signal processing scheme. Specifically, HDR content of type A records the content to be reproduced using the respective signal processing scheme that is used to reproduce contents of type A. In at least [0468]-[0470] above, Yahata teaches the playback device is compatible with type A, thus capable of reproducing contents of type A using a signal processing scheme for contents of type A. Similarly, each of HDR image contents of type B or C also record the content to be reproduced using the respective signal processing scheme that is used to reproduce contents of type B or C, respectively.
As a result, the combination of Shimada and Yahata, as proposed, teaches the HDR flag indicating a corresponding HDR technique, which, in turn, corresponds to a signal processing scheme to reproduce the content.
Therefore, one skilled in the art would have recognized that the HDR flag, in such a combination, would indicate a respective processing scheme. Further, the HDR flag must have sufficient number of bits to indicate at least the corresponding number of HDR types or signal processing schemes that the system can recognize.
As such, the combination of Shimada and Yahata clearly teach “each respective signal processing scheme is indicated by a respective bit of a flag included in the HDR identification information corresponding to a respective type of HDR image data recording the content to be reproduced using the respective signal processing scheme.”
Finally, Oh teaches “the different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal processing scheme under which a relative value of the luminance is displayed as a signal transfer function” as follows,
[0082] Transfer_function_type can indicate the type of a transfer function used for mastering display, video, a scene or a frame of HDR video. For example, predetermined EOTF such as SMPTE ST 2084, ITU BT.1886 and BT.2020 can be signaled. Luminance representation methods an absolute luminance representation method and a relative luminance representation method depending on the type of a transfer function and a specific method may be signaled. A coefficient of an arbitrary transfer function may be delivered as necessary. (emphasis added)
Oh does not explicitly teach the signal processing scheme under which a relative value of the luminance according to a hybrid log gamma curve.
Rosenwarne teaches a signal processing scheme under which a relative value of the luminance is displayed according to a hybrid log-gamma curve applied as a signal transfer function” as follows,
[0035] In one arrangement of the video processing system 100, the EOTF in use is the PQ-EOTF (i.e., SMPTE ST.2084) as will be described further below with reference to FIG. 4. Another example of a transfer function configured for carrying HDR video data is the Hybrid Log Gamma (HLG) Opto-Electrical Transfer Function (OETF), standardised as ARIB STD B-67. The HLG-OETF is nominally defined to support a peak luminance of 1,200 nits. However, as the HLG-OETF is a relative luminance transfer function, a viewer may adjust the contrast and brightness settings of a display to display brighter luminances than the nominal peak luminance. (emphasis added)
 As such, the combination of Shimada, Yahata, Oh, and Rosenwarne as proposed teach the features of the data processing unit “acquires HDR identification information indicating whether image data recorded in the information recording medium includes an HDR image and which one or more types of image data including a plurality of types of HDR image data are recorded in the information recording medium, wherein the HDR identification information is acquired from a database file comprising an index file recorded in the information recording medium, the plurality of types of HDR image data are configured to record content to be reproduced using different signal processing schemes.”
Applicant’s arguments on pages 24-29 are moot in view of the discussion of Shimada, Yahata, Oh, and Rosewarne above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10-15, 17-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US 2018/0115761 A1 – hereinafter Shimada), Yahata et al. (US 2017/0366794 A1 – hereinafter Yahata), Oh et al. (US 2018/0007363 A1), and Rosenwarne et al. (US 2017/0188000 A1 – hereinafter Rosenwarne).
Regarding claim 1, Shimada discloses an information processing device comprising: a data processing unit configured to reproduce data recorded in an information recording medium (Fig. 1 – a control unit configured to reproduce data recorded in disc 103), wherein the data processing unit inputs display device information including high dynamic range (HDR) image display function information from a display device configured to display reproduction data from the information recording medium (Fig. 1 – the control unit via display device information acquisition unit 151 inputs display device information from display device 113, the display device information including HDR image display function information as further described in at least in [0053]-[0054]), wherein the data processing unit acquires HDR identification information indicating whether image data recorded in the information recording medium includes an HDR image and which one or more types of image data including a plurality of types of HDR image data are recorded in the information recording medium ([0101]; Fig. 5 – flag_HDR indicating whether a video is HDR or SDR and which HDR type among a plurality of HDR types is used), wherein the HDR identification information is acquired from a database file comprising an index file recorded in the information recording medium ([0101]; Fig. 5 – from reproduction control information file), wherein a respective HDR video technique is indicated by a respective bit of the HDR identification information related to a respective type of HDR image data ([0101] – also see Response to Arguments above), wherein the data processing unit reads image data displayable on the display device from the information recording medium on the basis of results of comparison between the display device information and the HDR identification information, and outputs the image data to the display device, and wherein the data processing unit is implemented via at least one processor (Fig. 9; [0187]-[0200]).
However, Shimada does not disclose the plurality of types of HDR image data are configured to record content to be reproduced using different signal processing schemes, wherein each respective signal processing scheme is indicated by a respective bit of a flag included in the HDR identification information corresponding to a respective type of HDR image data recording the content to be reproduced using the respective signal processing scheme, and the different signal processing schemes include a signal processing scheme under which an absolute value of luminance is 
Yahata discloses each respective signal processing scheme is indicated by HDR identification information corresponding to a respective type of HDR image data recording the content to be reproduced using the respective signal processing scheme ([0466]-[0490] – also see “Response to Arguments” on pages 4-5 above).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yahata into the device taught by Shimada in order to perform processing on the video data correctly in accordance with its type. One of ordinary skill in the art would have also recognized that with the feature incorporated from Yahata, each HDR video technique in Shimada would now correspond a signal processing scheme. Thus, the HDR flag, in such a combination, would indicate a respective processing scheme. Further, the HDR flag must have sufficient number of bits (including a respective bit as recited) to indicate at least the corresponding number of HDR types or signal processing schemes that the system can recognize and use to reproduce the content of the respective type (also see Response to Arguments above).
Shimada and Yahata do not disclose the different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal processing scheme under which a relative value of the luminance is displayed according to a hybrid log-gamma curve applied as a signal transfer function.
([0082]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Oh into the device taught by Shimada and Yahata to support different types of display devices
However, Shimada, Yahata, and Oh do not disclose the signal processing scheme under which a relative value of the luminance is displayed according to a hybrid log-gamma curve applied as a signal transfer function.
Rosenwarne discloses a signal processing scheme under which a relative value of the luminance is displayed according to a hybrid log-gamma curve applied as a signal transfer function ([0035]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rosenwarne into the device taught by Shimada, Yahata, and Oh to provide an ability to encode a wide dynamic range, while still being compatible with the existing transmission standards in the standard dynamic range (SDR) region.
Regarding claim 2, Shimada also discloses the display device information includes information regarding whether the display device has a function of displaying an HDR image, and a standard dynamic range (SDR) image different (Fig. 9), the HDR identification information includes information indicating which one or more types of image data among the HDR1 image, the HDR2 image, or the SDR image are recorded ([0101]; Fig. 5), and the data processing unit outputs the HDR image, or the SDR image displayable on the display device, on the basis of results of comparison between the display device information and the HDR identification information (Fig. 9). Yahata discloses the display device information includes information regarding whether the display device has a function of displaying each of an HDR1 image, an HDR2 image, and a standard dynamic range (SDR) image different in image data type ([0456]-[0459]; [0462] – the information in PSR26), and the data processing unit outputs the HDR1 image, the HDR2 image, or the SDR image displayable on the display device, on the basis of results of comparison between the display device information and the HDR identification information ([0466]-[0490]). The motivation for incorporating Yahata into the device taught by Shimada has been discussed in claim 1 above.
Regarding claim 5, Shimada also discloses the index file is prescribed in a Blu-ray disc format ([0029]; Fig. 3).
	Claim 10 is rejected for the same reason as discussed in claim 1 above in view of Shimada also disclosing a non-transitory computer-readable information recording medium comprising as record data: a reproduction data file storing image data (Fig. 1; Fig. 3); and a database file comprising the index file that stores HDR identification information recited (Fig. 5; [0101]).
	Claim 11 is rejected for the same reason as discussed in claim 5 above.
Regarding claim 12, Yahata also discloses the index file stores HDR identification information regarding entire data recorded in the information recording medium (Fig. 40), a playlist file stores HDR identification information by reproduction ([0403]; Fig. 39), and a clip information file stores HDR identification information by reproduction data associated with the clip information file (Fig. 39).
	Regarding claim 13, Shimada discloses a display device (Fig. 1 – display 113) comprising: a communication unit configured to transmit and receive data to and from a reproduction device (Fig. 1 – a communication unit that transmits and receives data to and from a display device communication unit 114 of a reproduction device 100) configured to reproduce data recorded in an information recording medium; and a data processing unit (Fig. 1 – the reproduction device 100 configured to reproduce data recorded in disc 103), wherein the data processing unit generates display device information including high dynamic range (HDR) image display function information, and outputs the display device information to the reproduction device (Fig. 1; [0053]-[0054] – a unit of the display device 113 to generate display device information including HDR image display function information and outputs the display device information 151 to the reproduction device 100), wherein the data processing unit acquires HDR identification information indicating whether image data recorded in the information recording medium includes an HDR image and which one or more types of image data including a plurality of types of HDR image data are recorded in the information recording medium, wherein the HDR identification information is acquired from a database file comprising an index file recorded in the information recording medium([0101]; Fig. 5 – flag_HDR indicating whether a video is HDR or SDR and which HDR type among a plurality of HDR types is used – the flag-HDR is stored in a control reproduction file, which is a database file comprising an index file), wherein a respective HDR video technique is indicated by a respective bit of the HDR identification information related to a respective type of HDR image data ([0101] – also see Response to Arguments above), and wherein the communication unit and the data processing unit are each implemented via at least one processor (Fig. 1).
However, Shimada does not disclose the plurality of types of HDR image data are configured to record content to be reproduced using different signal processing schemes, wherein each respective signal processing scheme is indicated by a respective bit of a flag included in the HDR identification information corresponding to a respective type of HDR image data recording the content to be reproduced using the respective signal processing scheme, and different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal processing scheme under which a relative value is displayed.
Yahata discloses each respective signal processing scheme is indicated by HDR identification information corresponding to a respective type of HDR image data recording the content to be reproduced using the respective signal processing scheme ([0466]-[0490] – also see “Response to Arguments” on pages 4-5 above).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yahata into the device taught by Shimada in order to perform processing on the video data correctly in accordance with its type. One of ordinary skill in the art would have also recognized that with the feature incorporated from Yahata, each HDR video technique in Shimada would now correspond a signal processing scheme. Thus, the HDR flag, in such a (also see Response to Arguments above).
Shimada and Yahata do not disclose the different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal processing scheme under which a relative value is displayed.
Oh discloses different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal processing scheme under which a relative value is displayed ([0082]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Oh into the device taught by Shimada and Yahata to support different types of display devices.
Regarding claim 14, Yahata also discloses the display device information includes information regarding whether the display device has a function of displaying each of an HDR1 image, an HDR2 image, and a standard dynamic range (SDR) image different in image data type ([0459]; [0462] – the information in PSR26).
Claim 15 is rejected for the same reason as discussed in claim 1 above.
Claim 17 is rejected for the same reason as discussed in claim 13 above.
Claim 18 is rejected for the same reason as discussed in claim 1 above in view of Yahata disclosing a non-transitory computer-readable storage medium embodied ([0496]).
Claim 20 is rejected for the same reason as discussed in claim 13 above.
Regarding claim 21, Yahata also discloses the HDR identification information further indicates which of the one or more types of image data is to be displayed at a start of reproduction of the reproduction data from the information recording medium (Fig. 39 – indicated by the PID part).
Regarding claim 22, Rosenwarne also discloses a hybrid log-gamma curve is formed by combining a gamma curve and a log curve ([0035] – hybrid log-gamma or HLG curve is a combination of a gamma curve for lower part of signal values and a logarithm or log curve for upper part of signal values). The motivation for incorporating Rosenwarne into the device of Shimada, Yahata, and Oh has been discussed in claim 1 above.
Regarding claim 23, Rosenwarne also discloses the signal transfer function is one of an optical-electro transfer function and an electro-optical transfer function ([0035]). The motivation for incorporating Rosenwarne into the device of Shimada, Yahata, and Oh has been discussed in claim 1 above.
Regarding claim 24, Shimada also discloses the flag included in the HDR identification information further includes a respective bit indicating whether the image data recorded in the information recording medium includes an SDR image ([0101]; Fig. 5 – flag_HDR indicating whether a video is HDR or SDR).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada, Yahata, Oh, and Rosenwarne as applied to claims 1-2, 5, 10-15, 17-18, and 20-24 above, and further in view of Kozuka et al. (US 2016/0150180 A1 – hereinafter Kozuka).
	Regarding claim 3, see the teachings of Shimada, Yahata, Oh, and Rosenwarne as discussed in claim 2 above. Yahata also discloses in a case where it is ascertained on the basis of the display device information that the display device is capable of displaying only the SDR image and it is ascertained on the basis of the HDR identification information that the image recorded in the information recording medium is the SDR image or the HDR2 image ([0090]; [0417]), the data processing unit outputs the SDR image or the HDR2 image recorded in the information recording medium to the display device ([0090]; [0417]).
	However, Shimada, Yahata, Oh, and Rosenwarne do not disclose the HDR2 image is image data that is displayable as a pseudo SDR image on a display device where only the SDR image is displayable.
	Kozuka discloses an HDR2 image is image data that is displayable as a pseudo SDR image on a display device where only the SDR image is displayable ([0123]; Fig. 10C).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kozuka into the device taught by Shimada, Yahata, Oh, and Rosenwarne to provide the users with capability of displaying images of a quality which is as good as possible.
	Regarding claim 4, see the teachings of Shimada, Yahata, Oh, and Rosenwarne as discussed in claim 2 above. Yahata also discloses the HDR1 image is an image data that is incapable of being normally displayed on a display device where only the SDR ([0430]-[0438]; Fig. 39; Figs. 42-44), and in a case where it is ascertained on the basis of the display device information that the display device is capable of displaying only the SDR image and it is ascertained on the basis of the HDR identification information that the image recorded in the information recording medium is the HDR1 image, the data processing unit selects an SDR content read from the information recording medium and outputs the image to the display device ([0469] – selecting a content that is supported by the display device so if the display device is an SDR TV, an SDR content will be outputted).
	However, Shimada, Yahata, Oh, and Rosenwarne do not disclose in a case where it is ascertained on the basis of the display device information that the display device is capable of displaying only the SDR image and it is ascertained on the basis of the HDR identification information that the image recorded in the information recording medium is the HDR1 image, the data processing unit converts the HDR1 image read from the information recording medium and outputs the image to the display device.
	Kozuka discloses disclose in a case where the display device is capable of displaying only the SDR image and the image recorded in the information recording medium is an HDR1 image, a data processing unit converts the HDR1 image read from the information recording medium and outputs the image to the display device (Fig. 6; [0116]-[0118]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kozuka into the device taught by Shimada, Yahata, Oh, and Rosenwarne in order to display images that are not available in SDR format on SDR TVs.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada, Yahata, Oh, and Rosenwarne as applied to claims 1-2, 5, 10-15, 17-18, and 20-24 above, and further in view of Oh et al. (US 2016/0044277 A1 – hereinafter Oh ‘277).
	Regarding claim 6, see the teachings of Shimada, Yahata, Oh, and Rosenwarne as discussed in claim 1 above. Shimada, Yahata, Oh, and Rosenwarne do not disclose the data processing unit is configured to transmit reproduction data information to be applied to a display process of the image data recorded in the information recording medium to the display device, and the reproduction data information includes signal transfer function identification information to be applied to the display process of the image data.
	Oh ‘277 discloses a data processing unit is configured to transmit reproduction data information to be applied to a display process of image data recorded in an information recording medium to a display device, and the reproduction data information includes signal transfer function identification information to be applied to the display process of the image data (Fig. 11; [0217] – a controller in the source device as shown in Fig. 15 transmits video option information, including EOTF ID information as described in at least [0167]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Oh ‘277 into the device taught by Shimada, Yahata, Oh, and Rosenwarne to provide the display device an option to process the video data for optimal image quality as desired by the producer.
Claims 7-9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada, Yahata, Oh, and Rosenwarne as applied to claims 1-2, 5, 10-15, 17-18, and 20-24 above, and further in view of Yahata (US 2009/0228520 A1 – hereinafter Yahata ‘520).
Regarding claim 7, Shimada discloses an information processing device comprising: an information recording medium, wherein the recording medium stores a database file comprising an index file that stores HDR identification information indicating whether the information recording medium includes an HDR image and which one or more types of image data among a high dynamic range (HDR) 1 image, an HDR 2 image, or a standard dynamic range (SDR) image are included as the image data recorded in the information recording medium ([0101]; Fig. 5 – flag_HDR indicating whether a video is HDR or SDR and which HDR type among a plurality of HDR types is used), and the database file including the index file in the information recording medium ([0101]; Fig. 5 – from reproduction control information file), wherein a respective HDR video technique is indicated by a respective bit of the HDR identification information related to a respective type of HDR image data ([0101] – also see Response to Arguments above).
However, Shimada does not disclose the device comprising a data processing unit configured to record data into the information recording, wherein the HDR 1 image and the HDR 2 image are configured to record content to be reproduced using different signal processing schemes, wherein each respective signal processing scheme is indicated by a respective bit of a flag included in the HDR identification information corresponding to a respective type of HDR image data recording the content to be 
Yahata discloses HDR 1 image and HDR 2 image are configured to record content to be reproduced using different signal processing schemes ([0466]-[0490]), wherein each respective signal processing scheme is indicated by HDR identification information corresponding to a respective type of HDR image data recording the content to be reproduced using the respective signal processing scheme ([0466]-[0490] – also see “Response to Arguments” on pages 4-5 above).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yahata into the device taught by Shimada in order to perform processing on the video data correctly in accordance with its type. One of ordinary skill in the art would have also recognized that with the feature incorporated from Yahata, each HDR video technique in Shimada would now correspond a signal processing scheme. Thus, the HDR flag, in such a combination, would indicate a respective processing scheme. Further, the HDR flag must have sufficient number of bits (including a respective bit as recited) to indicate at least the corresponding number of HDR types or signal processing schemes that the system can recognize and use to reproduce the content of the respective type (also see Response to Arguments above).

Shimada and Yahata do not disclose the different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal processing scheme under which a relative value of the luminance is displayed according to a hybrid log-gamma curve applied as a signal transfer function.
Oh discloses different signal processing schemes include a signal processing scheme under which an absolute value of luminance is displayed and a signal processing scheme under which a relative value of the luminance is displayed as a sginal transfer function ([0082]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Oh into the device taught by Shimada and Yahata to support different types of display devices.
Shimada, Yahata, and Oh do not disclose the signal processing scheme under which a relative value of the luminance is displayed according to a hybrid log-gamma curve applied as a signal transfer function; the device comprising a data processing unit 
Rosenwarne discloses a signal processing scheme under which a relative value of the luminance is displayed according to a hybrid log-gamma curve applied as a signal transfer function ([0035]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rosenwarne into the device taught by Shimada, Yahata, and Oh to provide an ability to encode a wide dynamic range, while still being compatible with the existing transmission standards in the standard dynamic range (SDR) region.
Shimada, Yahata, Oh, and Rosenwarne do not disclose the device comprising a data processing unit configured to record data into the information recording medium, wherein the data processing unit is implemented via at least one processor.
Yahata ‘520 discloses a video recorder having a data processing unit configured to record video content and reproduction management into an information recording medium, the data processing unit is implemented via at least one processor (Fig. 12).
One skilled in the art at the time the invention was made would have been motivated to incorporate the teachings of Yahata ‘520 into the information processing device of Shimada, Yahata, Oh, and Rosenwarne to generate the database file as described in order to prepare the video discs to deliver video content to consumers.
Regarding claim 8, Shimada also discloses the index file is prescribed in a Blu-ray disc format ([0029]; Fig. 3).
(Fig. 40), the data processing unit records into a playlist file, HDR identification information by reproduction target data in accordance with the playlist file ([0403]; Fig. 39), and the data processing unit records into a clip information file, HDR identification information by reproduction data associated with the clip information file (Fig. 39).
Claim 16 is rejected for the same reason as discussed in claim 7 above.
Claim 19 is rejected for the same reason as discussed in claim 7 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HUNG Q DANG/Primary Examiner, Art Unit 2484